STORY, Circuit Justice,
in summing up the case, said: If the jury believe the facts to-be as testified by the witnesses, the court are of opiniou, that there was an endeavour to commit a revolt. There was a common combination by the crew, for a common and illegal object, and they refused obedience to the lawful orders of the master, and incited each other to persist in that disobedience, so as to overthrow his authority and command on board of the ship. We have already decided this point in the case of U. S. v. Harris [Case No. 15,313], which iias just been tried.
Verdict guilty, and sentence accordingly.